DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ AFCP 2.0 amendment, filed on 01/10/2022, in response to claims 1-11 and 13-17 rejection from the final office action (11/12/2021), by amending claims 1 and 15 is NOT entered because Applicants’ argument is not persuasive. 
Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are persuasive.
Applicants argue that the 35 USC 103 rejection over Inoue ‘758 in view of Kench ‘860 and Neugebauer ‘740 does not teach the newly added limitations “A mask assembly used in a process of depositing a deposition material“ and “wherein the support portion has a symmetrical structure with respect to the central layer so that a shape deformation of the support portion is minimized“, see the bottom of page 6 to line 6 of page 7.
	This argument is found not persuasive.
	‘758 is “MASK FOR VAPOR DEPOSITION APPARATUS” title. Furthermore, the “used in a process of depositing a deposition material“ is an intended use of the apparatus, if ‘758 does not state vapor deposition.
	‘860 teaches temperature stability (col 6, line 14), ‘740 teaches substantially eliminating thermal stress and thermal coefficient of expansion mismatched-induced bending (Fig. 1, col. 4, lines 50-52), these components are to reduce or minimize the deformation, as they are to replace the support 110 and 120 of ‘758.
 Applicants argue that ‘860 teaches trimetal material which exhibit a bending or flexing action under influence of a magnetic field, not suitable for support because it would not exhibit a bending or flexing action under the influence of a magnetic field, see the middle portion of page 7.
This argument is found not persuasive.
The examiner review previous arguments and found this is repeating the same argument several times and replied in various office actions. 
The rejection was not based on the presence of magnetic field, or the use of magnetic field to bend the support. There is no magnets in ‘758. Applicants’ magnet PP is to attract the metallic mask, not to bend the mask or the support. 
The rejection was based on the other aspects of teaching of ‘860, which is the thermal stability of the annealed trimetal. 
‘860 teaches that --
For comparative purposes, a trimetal element made up of a nickel layer, a 50% nickel-50% iron alloy layer, and a compensating steel layer was selected as representative of the better commercially available laminated magnetostrictive material (col. 5, lines 29-33).
In complete fairness to the trimetal approach, it should be noted that the temperature stability of the trimetal described herein as representative can be improved to a degree by annealing. In FIG. 6, … the annealed trimetal element is 
“Apart from the advantage of the magnetostrictive materials prepared in accordance with this invention over the trimetal approach in terms of temperature stability, an important factor to be considered is the fact that trimetal materials, due to certain fabrication procedures, are limited in flexure because they cannot be produced satisfactorily with overall thicknesses of less than about 0.020 inch” (col. 6, lines 12-19). In other words, traditional trimetal lacks the flex properties (by the magnetic field. Although magnetic field was not part of issue in the combination).
‘860 is a non-analogous art because it is directed toward magnetostrictive material for switch bending under magnetic field, see the last three lines of page 7 to the top 2 lines of page 8.
	This argument is found not persuasive.
	As discussed above, ‘860 is applied to its teaching of thermal stability, not for the purpose of bending under the influence of the magnetic field. This is analogous art or solving similar problem to ‘758’s requirement “each of the bars 110 and 120 in the transversal direction when viewed along the Z axis direction is empirically preferably 5 mm or more ([0176], last sentence) and invar material was used as the material for the outer frame and bars. This is because the pattern of the mask openings may deform if the thermal strain is large.” ([0282]).
‘740 is a non-analogous art because it is directed to electronic packages, see lines 3-5 of page 8.
	This argument is found not persuasive.
symmetric bimetallic laminate is apparently unaffected by these temperatures and does not debond. These unexpected results provide great advantages in the electronic arts since it is now possible to form ceramic/symmetric bimetallic laminate structures in which each component has substantially the same thermal coefficient of expansion, thereby substantially eliminating thermal stress and thermal coefficient of expansion mismatched-induced bending (Fig. 1, col. 4, lines 38-52).
	This is solving similar problems of thermal strain issue of ‘860. 
Applicants argue that 35 USC 103 rejection over ‘758 in view of Uehara ‘350 and ‘740, ‘350 teaches a parallel bonded-type bimetal but not a parallel bonded-type trimetal, and is for supporting a show mask in color Braun tube rather than deposition material, see the lower portion of page 9. 
 	This argument is found not persuasive.
‘350 clearly teaches a parallel bonded-type trimetal. 
‘350 stated that “to form a parallel bonded-type bimetal (or a parallel bonded-type trimetal)” and “thermal deformation resistance at 400o-600o C., can be greatly enhanced” (col. 2, lines 36-39). A person of ordinary skill would have known this thermal deformation resistance of trimetal is applicable to any application, including mask for deposition. At least, this is also solving similar problems of thermal strain issue of ‘860. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.